NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0474-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

VIRGIL SUGGS, a/k/a
MALIK SUGGS, and
MALIK HINTON,

     Defendant-Appellant.
________________________

                   Submitted October 15, 2020 – Decided January 6, 2021

                   Before Judges Whipple, Rose, and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 13-03-0524
                   and 13-03-0525.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   Theodore N. Stephens, II, Acting Essex County
                   Prosecutor, attorney for respondent (Caroline C. Galda,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

        Defendant, Virgil Suggs, appeals from the August 25, 2018, denial of his

petition for post-conviction relief (PCR) without an evidentiary hearing.

Defendant was convicted of first-degree murder, N.J.S.A. 2C:11-3(a)(1) and (2),

and related charges, for shooting multiple passengers stopped in a vehicle. He

received a sentence of life in prison. After reviewing the record, we reverse and

remand for an evidentiary hearing.

        The underlying facts supporting defendant's convictions are outlined in

our opinion on his direct appeal, which affirmed his conviction, and need not be

fully repeated here. 1 A subsequent petition for certification to our Supreme

Court was also denied. 2 However, we highlight the relevant procedural and

factual history for the issues raised in this appeal.

        On October 1, 2012, at 11:00 p.m., a man fired shots into a vehicle stopped

at a traffic light in Newark, striking two passengers, while Sirmeerah Bunion-

Clemmons and Philip Smith were in the car.              At the hospital, one of the

passengers later died. In the early hours of October 2, 2012, Philip Smith and



1
    State v. Suggs, No. A-0073-14 (App. Div. Sept. 20, 2016).
2
    State v. Suggs, 228 N.J. 478 (2017).
                                                                            A-0474-18T3
                                           2
Bunion-Clemmons were taken to the police station to give statements regarding

the incident. Smith and Bunion-Clemmons, separately, identified the photo of

defendant as that of the shooter. Defendant was later charged with the shooting

and a jury trial found he was guilty on all counts. He was sentenced to life

imprisonment on July 31, 2014.

      On February 21, 2017, defendant, pro se, filed a petition for PCR asserting

he was afforded inadequate time to meet with counsel given the seriousness of

the charges; his trial counsel failed to properly communicate with him during

jury selection and did not dismiss jurors defendant requested, which affected the

guilty verdict; his motion to relieve trial counsel was ignored; when he

suggested questioning two of the witnesses about a relationship, his attorney

failed to do so; and his attorney should have found a State witness 's bias and

prejudice before trial.

      After PCR counsel was assigned, a supplemental brief in support of PCR

was filed in June 2018. Oral arguments for the PCR petition were held on July

27, 2018. The PCR judge, in a written decision, denied the petition, without an

evidentiary hearing, on August 25, 2018. This appeal followed. Defendant filed

a motion to supplement the record, which we granted on January 17, 2020.

      Defendant raises the following issues in appealing the PCR denial:


                                                                         A-0474-18T3
                                       3
            POINT ONE
            THE PCR COURT ERRED IN DENYING
            DEFENDANT AN EVIDENTIARY HEARING
            BECAUSE TESTIMONY IS NEEDED REGARDING
            TRIAL COUNSEL'S FAILURE TO CONDUCT AN
            INVESTIGATION OF THREE STATE WITNESSES,
            WHO WERE ALL INVOLVED IN VARIOUS
            UNETHICAL BEHAVIORS, WHICH WOULD HAVE
            WEAKENED THEIR CREDIBILITY AT TRIAL.

            POINT TWO
            THE PCR COURT ERRED IN DENYING
            DEFENDANT AN EVIDENTIARY HEARING AS
            TESTIMONY IS NEEDED REGARDING TRIAL
            COUNSEL'S FAILURE TO DISCLOSE TO MR.
            SUGGS THAT HE WAS FRIENDS WITH VICTIM
            PHILIP SMITH.

      In short, "[PCR] is New Jersey's analogue to the federal writ of habeas

corpus." State v. Preciose, 129 N.J. 451, 459, 609 A.2d 1280 (1992). Pursuant

to Rule 3:22-2(a), a criminal defendant is entitled to PCR if there was a

"[s]ubstantial denial in the conviction proceedings of defendant's rights under

the Constitution of the United States or the Constitution or laws of the State of

New Jersey."

      In order to prove ineffective assistance of counsel, it must be

demonstrated that counsel's handling of the case "fell below an objective

standard of reasonableness" and that "counsel made errors so serious that

counsel was not functioning as the 'counsel' guaranteed the defendant by the

                                                                         A-0474-18T3
                                       4
Sixth Amendment." Strickland v. Washington, 466 U.S. 668, 687-88 (1984);

State v. Fritz, 105 N.J. 42, 52 (1987) (adopting the Strickland two-part test in

New Jersey). Moreover, defendant must prove counsel's "deficient performance

prejudiced the defense." Strickland, 466 U.S. at 687. Prejudice is established

by showing a "reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different." Id. at 694.

      Furthermore, the mere raising of a claim for PCR does not entitle the

defendant to an evidentiary hearing. State v. Cummings, 321 N.J. Super. 154,

170 (App. Div. 1999). Rather, trial courts should grant evidentiary hearings and

decide on the merits only if the defendant has presented a prima facie claim of

ineffective assistance, material issues of disputed facts are outside the record,

and resolution of the issues necessitates a hearing. R. 3:22-10(b); see State v.

Porter, 216 N.J. 343, 355 (2013).

      When a PCR petitioner contends that trial counsel was ineffective, he or

she "must assert the facts that an investigation would have revealed, supported

by affidavits or certifications based upon the personal knowledge of the affiant

or the person making the certification."     Porter, 216 N.J. at 353 (quoting

Cummings, 321 N.J. Super. at 170). "Even a suspicious or questionable affidavit

supporting a PCR petition 'must be tested for credibility and cannot be


                                                                         A-0474-18T3
                                       5
summarily rejected.'" Id. at 355 (quoting State v. Allen, 398 N.J. Super. 247,

258 (App. Div. 2008)).

      The PCR court must consider the facts in a light favorable to defendant in

determining whether to grant an evidentiary hearing. Preciose, 129 N.J. at 462-

63. We apply an abuse of discretion standard to a trial court's decision regarding

an evidentiary PCR hearing. State v. Brewster, 429 N.J. Super. 387, 401 (App.

Div. 2013). Based on these principles, with the newly discovered evidence, we

conclude defendant was entitled to an evidentiary hearing. As our Supreme

Court stated in Porter:

            Certain factual questions, "including those relating to
            the nature and content of off-the-record conferences
            between defendant and [the] trial attorney," are critical
            to claims of ineffective assistance of counsel and can
            "only be resolved by meticulous analysis and weighing
            of factual allegations, including assessments of
            credibility." These determinations are "best made"
            through an evidentiary hearing.

            [Porter, 216 N.J. at 355 (quoting State v. Pyatt, 316 N.J.
            Super. 46, 51 (App. Div. 1998)).]

      In his first argument, defendant offers three instances of trial counsel's

"failure to conduct an investigation" into the State's witnesses. We reject the

argument that counsel failed to investigate the State's ballistic expert's

problematic social media account and did not notice he knew one of the


                                                                          A-0474-18T3
                                        6
witnesses. Our concern focuses on an alleged extramarital relationship, which

would have allowed defendant to cast doubt on the prosecution's case if properly

investigated.

      Defendant contends that trial counsel failed to properly investigate his

case and, as such, defendant did not receive effective legal counsel during trial.

Defendant argues that trial counsel failed to properly investigate the credibility

of witnesses Bunion-Clemmons, Smith, and Detective Laterza. He asserts an

investigation into these witnesses would have revealed information with which

they could have been impeached with at trial.

      Regarding Detective Laterza, the State's ballistics expert, a series of

prejudicial tweets on social media were discovered and brought to the attention

of a United States District Judge for the District of New Jersey, by the United

States Attorney's Office in Newark. The PCR judge found defendant's claim

without merit because "[a]t the time of the investigation and subsequent trial in

2014," Laterza "did not have the capacity to prejudice [defendant] or influence

[the] jury's verdict." Detective Laterza's tweets became problematic in 2017,

while defendant's trial was in 2014. If the tweets were discoverable in 2014,

defendant failed to provide any evidence of such. Thus, there exists no basis for

casting doubt on trial counsel's investigatory decisions.


                                                                          A-0474-18T3
                                        7
      Defendant also argues trial counsel failed to investigate Bunion-

Clemmons, Smith, and their alleged affair. Defendant believes an investigation

into this affair could have supported "the possibility of third-party guilt," with

Bunion-Clemmons's husband as a potential suspect. In her decision, the PCR

judge found that defendant's "allegations [did] not establish a prima facie claim

of ineffective assistance of counsel entitling [defendant] to post-conviction

relief from the jury's sound verdict; or in the alternative[,] warrant an evidentiary

hearing." The judge found that there was nothing in the record supporting

defendant's allegation that there was a romantic relationship between Smith and

Bunion-Clemmons.       However, the record was supplemented later with Ms.

Bunion-Clemmons's statement to police from October 2, 2012.

      Bunion-Clemmons, who was separated from her husband, disclosed that

she and Smith had "been talking lately and [her] husband found out about it,"

but she also asserts that she does not think her husband "has something like this

in him." When asked if she was having trouble with anyone, she responded that

someone had broken into her house the previous Friday. Bunion-Clemmons was

under the impression that burglary was committed by someone she knew

personally because her children's possessions were not taken or touched, while

her possessions were stolen.


                                                                             A-0474-18T3
                                         8
      Although Bunion-Clemmons asserts that she and Smith were "talking,"

there is no evidence that they were involved in a dating or physical relationship.

However, because the PCR judge did not have the opportunity to review and

consider this statement and given her determination on this issue was largely

based on the lack of evidence, this question of effective assistance of counsel

should be remanded for consideration of Bunion-Clemmons's statement to

police.

      We need not reach the merits of defendant's remaining argument, wherein

he contends additional testimony at an evidentiary hearing is needed to show

trial counsel's personal connection with Smith. Defendant may pursue this claim

at the evidentiary hearing.

      Reversed and remanded for an evidentiary hearing consistent with this

opinion. We do not retain jurisdiction.




                                                                          A-0474-18T3
                                          9